Case 19-00219-RLM-13 Doc59 Filed 02/06/20 EOD 02/06/20 10:57:13 Pgiof1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
IN RE: )
RODERICK M. CONVERSE CASENO. 19-00219-RLM-13
DEBTOR(S)

AGREED ENTRY ON TRUSTEE’S
MOTION TO DISMISS

The parties hereto agree that the debtor’s plan shall be modified to resolve the pending
Motion. This agreement meets the requirements of 11 U.S.C. section 1322, and becomes part of
the debtor’s plan without any necessity for notice herein. The agreement is as follows:

The Debtor has paid $25,000.00 through January 2020 (12 months); then he will pay

$2,500.00 per month for 36 months; then he will pay $2,918.00 per month,

continuing until a plan base of $150,000.00 has been met.

All other plan terms shall remain the same.

DATE : v 5 | Ze KGL

\- 3). 2029

   

DATE:

 
